IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                       IN AND FOR KENT COUNTY

SOUTHEASTERN CHESTER COUNTY               :
REFUSE AUTHORITY,                         :
                                          :    C.A. No. K14C-06-016 JJC
                 Plaintiff,               :
                                          :
     v.                                   :
                                          :
BFI WASTE SERVICES OF                     :
PENNSYLVANIA, LLC,                        :
                                          :
                 Defendant.               :



                        Submitted: April 13, 2015
                           Decided: June 1, 2015

                         MEMORANDUM OPINION

              UPON DEFENDANT’S MOTION TO DISMISS;
                  DENIED in part, GRANTED in part

Brian T. Jordan, Esquire of Jordan Law LLC , Wilmington, Delaware; attorneys
for the Plaintiff.

Joseph C. Schoell, Esquire of Drinker Biddle & Reith LLP, Wilmington,
Delaware, attorneys for the Defendant.

CLARK, J.

                              I. INTRODUCTION

     Plaintiff Southeastern Chester County Refuse Authority (“SECCRA”) has

sued Defendant BFI Waste Service of Pennsylvania, LLC’s (“BFI”) for unpaid
                                      1
tipping fees for the use of SECCRA’s solid waste facility. As alleged in the

complaint, Signature Waste, LLC (“Signature”) owed the tipping fees to

SECCRA for use of its facility in June and July 2011 for solid waste disposal. BFI

purchased Signature in June 2011. SECRRA now sues BFI, as a successor-in-

interest, for these unpaid tipping fees owed by Signature. Specifically, SECCRA

sues BFI for (1) breach of contract, (2) breach of the duty of good faith and fair

dealing, and (3) for an alternative claim of unjust enrichment.

      BFI has filed a motion to dismiss SECCRA’s complaint pursuant to

Superior Court Civil Rule 12(b)(6). BFI alleges, inter alia, that (1) an assignment

by Signature to SECCRA of the right to sue BFI for these unpaid tipping fees is

not valid; (2) an anti-assignment clause in the asset purchase agreement

(hereinafter, “APA”) between Signature and BFI absolves BFI of liability for

Signature’s obligations; (3) SECRRA’s claim is champertous and thus

unenforceable; and (4) SECCRA fails to state a claim for both the unfair dealing

and unjust enrichment claims. For the following reasons, Defendant BFI’s Rule

12(b)(6) motion is DENIED, with the exception of its motion to dismiss the unfair

dealing claim which is GRANTED.

              II. PLED FACTS AND PROCEDURAL HISTORY

      On June 15, 2011, BFI entered into the APA with Signature, and

                                          2
Signature’s principal, Brian Lockhart, wherein BFI purchased Signature’s assets

and its contractual rights. The APA between Signature and BFI contained an

anti-assignment clause addressing the non-assignability of obligations in the APA,

providing the folllowing:

       16.1. Assignment. This Agreement may not be assigned (except by
       operation of Law) or otherwise transferred without the express written
       consent of the Seller [i.e. Signature] and Buyer [i.e. BFI] (which may
       be granted or withheld in the sole and absolute discretion of Seller and
       Buyer); provided, however, that Buyer may assign this Agreement to an
       Affiliate of Buyer or any successor of Buyer to the Business without the
       consent of Seller or Member.1

      Shortly after closing, SECCRA asserted a claim against Signature for

uncollected disposal fees attributed to their prior business operations and

announced its intent to pursue BFI– as Signature’s successor-in-interest– for the

unpaid tipping fees at issue in this suit. Next, by letter dated November 29, 2011,

BFI and Signature, acknowledging that this claim was pending, further modified

the APA and agreed– in relevant part– to the following:

       [o]n or about the Closing Date, [SECCRA] asserted a claim against
       [Signature] for unpaid disposal fees due for waste delivery by
       [Signature] to the SECCRA Community Landfill ... and stated that
       SECCRA would attempt to collect any unpaid amount of such disposal
       fees from [BFI] as a successor-in-interest to [Signature]. [Signature]
       and [Brian Lockhart] acknowledge and agree that the uncollected
       disposal fees constitute an Excluded Liability pursuant to the Purchase


       1
           Plaintiff’s Complaint, Exhibit A, at p. 23.

                                                  3
       Agreement and [BFI] is entitled to indemnification from [Signature]
       and [Brian Lockhart] for any Losses incurred in connection with any
       Excluded Liabilities.2

      Recognizing an increased likelihood of future litigation, BFI used the

November 29th modification to bargain for additional assurances. Specifically, the

modifications allowed BFI to retain $50,000.00 from the Holdback Funds subject

to the following conditions:

       Retained Funds. [BFI] shall be permitted to retain the Retained Funds
       as security for any Losses that [BFI] may incur in connection with the
       SECCRA Claim or otherwise until such time as [Signature] provides a
       copy of a written settlement agreement executed by [BFI] and SECCRA
       that (a) fixes the amount of disposal fees due from [Signature] to
       SECCRA in connection with the SECCRA Claim, and (b) includes an
       express acknowledgment that [BFI] will not have any liability to
       SECCRA in connection with the SECCRA Claim. Within ten business
       days of receipt of such a settlement agreement, [BFI] shall transfer to
       [Signature] by wire transfer of immediately available funds any portion
       of the Retained Funds not expended in connection with any Losses
       incurred by [BFI] or that are not then subject to a pending
       indemnification claim by [BFI] against [Signature] or [Brian
       Lockhart].3

      At issue at this stage of the proceedings is the March 1, 2014 attempted

assignment by Signature and Brian Lockhart of all rights held by Signature to claim

from BFI the portion of the holdback funds allocated to cover the SECCRA claim.



       2
           Plaintiff's Complaint, Exhibit C.
       3
           Id.

                                               4
Namely, the assignment attempted to assign to SECCRA all of Signature’s “right,

title and interest in and to the balance of the ‘Holdback Funds’ and to any and all

claims and causes of action related thereto that they may have against BFI” arising

under and out of the APA as amended.4

      On June 10, 2014, after failed attempts by SECCRA to claim the $50,000.00

in retained funds, SECCRA filed a complaint with this Court alleging breach of

contract, breach of the implied covenant of good faith and fair dealing, and unjust

enrichment. In response, BFI filed the present Motion to Dismiss pursuant to

Superior Court Civil Rule 12(b)(6) for failure to state a claim upon which relief can

be granted. Oral argument took place on September 26, 2014, and the parties

offered supplemental written submissions with respect to their positions on the

effects of the APA’s anti-assignment clause.5 The Court has reviewed all written

submissions as well as the transcript from the oral argument in this matter.

                              III. STANDARD OF REVIEW

      Under Superior Court Civil Rule 12(b)(6) “[t]he pleading standards governing




       4
           Plaintiff's Complaint, Exhibit D.
       5
         On November 26, 2014 the Court informed counsel that the case would be reassigned
to a new Judge. This matter was therefore deemed submitted on April 13, 2015 upon
reassignment of the matter.

                                               5
the motion to dismiss stage of proceedings in Delaware . . . are minimal.”6

Furthermore, the Court accepts all well-pled allegations as true.7                A “well-pled”

matter only requires that the complaint put a party on notice of the claim being

brought.8 If the complaint and facts alleged are sufficient to support a claim on which

relief may be granted, the motion is not proper and should be denied.9 The test for

sufficiency is a broad one.10 The Court must determine whether the claimant “may

recover under any reasonably conceivable set of circumstances susceptible of

proof.”11 Dismissal is warranted only when "under no reasonable interpretation of the

facts alleged could the complaint state a claim for which relief might be granted."12

                                        IV. DISCUSSION

A. Breach of Contract

         First, BFI contends that SECCRA’s claim for breach of contract should be


         6
        Cen. Mortgage Co. V. Morgan Stanley Mortgage Capital Holdings, LLC, 2011 WL
3612992, at *5 (Del. August 18, 2011)
         7
              Loveman v. Nusmile, Inc., 2009 WL 847655, at *2 (Del. Super. Ct. Mar. 31, 2009).
         8
              Savor, Inc. v. FMR Corp., 2001 WL 541484, at *2 (Del. Super. Ct. Apr. 24, 2001).
         9
              Spence v. Funk, 396 A.2d 967, 968 (Del. 1978).
         10
              Id.
         11
              Id.
         12
              Thompson v. Medimmune, Inc., 2009 WL 1482237, at *4 (Del. Super. Ct. May 19,
2009).

                                                  6
dismissed because it is predicated solely upon an invalid assignment. Specifically,

BFI argues that the purported assignment lacked consideration, was champertous,

and violated an anti-assignment provision in the APA. Next, BFI contends that

even if the assignment was valid, BFI’s release of the retained funds were subject

to a contingency predicate that has not been met.

      Conversely, SECCRA’s contends, inter alia, that the assignment was valid;

that SECCRA’s agreement to forbear and waive future claims against Signature

and Lockhart was proper consideration; the assignment was not champertous; and

BFI’s position on the contingency predicate is an unreasonable interpretation of the

APA and would produce an absurd result.

      In order to survive a motion to dismiss for failure to state a breach of

contract claim, the plaintiff must demonstrate: first, the existence of the contract;

second, the breach of an obligation imposed by that contract; and third, resultant

damage to the plaintiff.13

      SECCRA has alleged a contract – between itself and Signature – for the

tipping fees that remain unpaid. SECCRA further alleges that it received a valid

assignment from Signature permitting SECCRA’s claim for monies essentially held

in trust by Signature’s successor-in-interest BFI for $50,000 in unpaid tipping fees.


       13
            VLIW Technologies, LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003).

                                              7
A threshold issue is whether or not this March 1, 2014 assignment between

Signature, Lockart and SECCRA is legally enforceable on its face.

      BFI first challenges the assignment relied upon by SECCRA by alleging lack

of consideration. In Delaware, “a promise to forbear enforcement and to dismiss a

lawsuit is valid consideration for an agreement. Furthermore, as a general rule, a

forbearance to sue is valid consideration whether the suit would have been

successful or not.” 14 In the present case, SECCRA has pled facts – SECCRA

promised to waive any future claims against Signature stemming from their

previous business transactions – that raise a reasonably conceivable basis to

support a finding of sufficient consideration in exchange for the assignment.

      Second, BFI argues the alleged assignment should be dismissed as

champerty because “[i]t is the duty of the court to dismiss a case in which the

evidence discloses that the assignment of the cause of action sued upon was tainted

with champerty.”15 “Champerty is an agreement between an owner of a claim and a

volunteer that the latter may take the claim and collect it, dividing the proceeds




       14
         Hensel v. U. S. Electronics Corp., 262 A.2d 648, 650 (Del. 1970) (citing 17A Am. Jur.
2d Contracts § 117).
       15
          Hall v. State, 655 A.2d 827, 830 (Del. Super. 1994) (citing Gibson v. Gillespie, 152 A.
589, 593 (Del. Super. 1928).

                                               8
with the owner, if they prevail.”16 On the other hand “[a]n agreement is not

champertous if the assignee has some legal or equitable interest in the subject

matter of the litigation that does not merely stem from terms of the assignment.”17

Here, absent additional evidence not yet developed, SECCRA’s interest is

intertwined with the subject matter of this case. Not only does SECCRA’s interest

in the present litigation predate the assignment at issue, SECCRA’s claims were

the catalyst of the November 29, 2011 modification that created the retained funds.

Moreover, under the assignment, Signature has no further stake in the current case.

SECCRA would retain all of the proceeds resulting from a potentially favorable

outcome. Accordingly, the Rule 12(b)(6) motion on the basis of champerty will be

denied.

      Next, BFI contends the APA contains a provision18 that prohibits any

assignment that is not consented to in writing. Because BFI did not consent in

writing to an assignment by Signature for SECCRA to sue BFI for the retained

funds, it argues that the provision renders the assignment– and therefore, any

contractual obligations under it – invalid. BFI relies upon Paul v. Chromolytes,


       16
            Arcoria v. RCC Associates, Inc., 2014 WL 620361, at *2 (Del. Super. Jan. 8, 2014).
       17
            Id.
       18
            See supra fn. 1.

                                                9
343 A.2d 622 (Del. Super. Ct. 1975) for the premise that such clauses are

enforceable.      SECCRA makes two arguments in opposition: (1) under applicable

law, the text of the provision prohibits the assignment of Signature’s duty to

perform, not its right to the money in the Retained Funds19; and (2) BFI waived its

right to enforce the anti-assignment provision.

      Here, the Paul decision cited by BFI seems to both prohibit, in this instance,

the assignment of duties to perform and rights under the contract given the anti-

assignment clause.20 To the extent that the Paul decision would prohibit the claim

at issue, however, it would be inconsistent with Restatement (Second) of Contracts



       19
            SECCRA cites the Restatement (Second) of Contracts § 322 (1981) which states:

                 (1) Unless the circumstances indicate the contrary, a contract term prohibiting
                 assignment of "the contract" bars only the delegation to an assignee of the
                 performance by the assignor of a duty or condition.

                 (2) A contract term prohibiting assignment of rights under the contract, unless a
                 different intention is manifested,

                        (a) does not forbid assignment of a right to damages for breach of the
                        whole contract or a right arising out of the assignor's due performance of
                        his entire obligation;

                        (b) gives the obligor a right to damages for breach of the terms forbidding
                        assignment but does not render the assignment ineffective;

                        (c) is for the benefit of the obligor, and does not prevent the assignee from
                        acquiring rights against the assignor or the obligor from discharging his
                        duty as if there were no such prohibition
       20
            Paul, 343 A.2d at 626.

                                                 10
§322(1980) which does not prohibit a suit for damages under such circumstances.

Furthermore, the Paul decision is procedurally distinguishable because it was

decided in the context of a motion for summary judgment after a fully developed

record. In the present case, there is not a complete factual record.

      Moreover, SECCRA, in the alternative, argues that BFI’s conduct since

execution of the APA would constitute a waiver of BFI’s rights to rely on a non-

assignability clause. Delaware courts have long upheld the validity of clauses in

contracts that frame the scope within which subsequent transfers and assignments

may be made. Furthermore, any waiver of a non-assignability provision or consent

to its violation “would have to be clear, distinct, and unequivocal.”21 Nevertheless,

waiver claims are generally issues of fact, requiring an extensive review of the

facts. As this Court has explained,

       [a] waiver may be implied from the circumstances, i.e., the conduct
       of the waiving party, but an implied waiver must be established by a
       clear, unequivocal, and decisive act showing the requisite intent to
       waive. Ordinarily, the existence of an implied waiver is a question
       for the trier of fact, which must decide whether a litigant's conduct
       evidences a conscious and voluntary abandonment of [the] right or
       privilege.22


       21
          SLMSoft.Com, Inc. v. Cross Country Bank, 2003 WL 1769770, at *9 (Del. Super. Apr.
2, 2003) (citing Paul, 343 A.2d at 625).
       22
          The Reserves Dev. Corp. v. Esham, 2009 WL 3765497, at *9 (Del. Super. Nov. 10,
2009) (internal quotations omitted).

                                            11
      Accordingly, even if the Court were to determine that the anti-assignment

clause would unambiguously bar SECCRA’s claims, SECCRA has pled sufficient

facts to raise a reasonably conceivable basis to support a finding that BFI waived

its rights under the assignment provision. The modifications to the APA

acknowledging and addressing the claims by SECCRA, together with other

conceivable facts, could constitute a waiver by BFI of its alleged rights under the

clause in the APA. The record in this case is simply insufficient to warrant a

dismissal of SECCRA’s contract claims pursuant to Superior Court Civil Rule 12

(b)(6).

      Finally, BFI contends that even if the assignment was valid, BFI’s release of

the retained funds were subject to a contingency predicate that has not been met.23

Under the terms of the modified APA, the purpose of the $50,000.00 retained

funds was to protect against any losses that BFI may incur in connection with the

“SECCRA Claim.” The money would be returned to Signature – or SECCRA

under the allegedly valid assignment – as part of the purchase price if and when

"[Signature] provides a copy of a written settlement agreement executed by [BFI]

and SECCRA that (a) fixes the amount of disposal fees due from [Signature] to

SECCRA in connection with the SECCRA CLAIM, and (b) includes an express


          23
               See supra fn. 3.

                                         12
acknowledgment that [BFI] will not have any liability to SECCRA in connection

with the SECCRA Claim."

      At this stage, BFI asks this Court to dismiss SECCRA’s claim for failing to

meet a contingency predicate that can only be accomplished with its participation.

Assuming SECCRA has delivered a settlement agreement under the terms of the

APA – which SECCRA contends it has – the only thing that is missing is BFI’s

agreement. Moreover, where the factual record is incomplete, Rule 12(b)(6)

motions are generally denied.

      Here, since there was conceivably a valid assignment and SECCRA has

alleged pleadeable damages from the breach at issue, SECCRA has pled facts that

when accepted as true, state a claim for its breach of contract allegations against

BFI. BFI's Motion to Dismiss SECCRA's breach of contract claim is therefore

denied.


B. Claim: Unjust Enrichment24

      Unjust enrichment is "the unjust retention of a benefit to the loss of another,

       24
           See Boulden v. Albiorix, Inc., 2013 WL 396254, at *14 (Del. Ch. Jan. 31, 2013), as
revised (Feb. 7, 2013) (“In some circumstances, alternative pleading allows a party to seek
recovery under theories of contract or quasi-contract. This is generally so, however, only when
there is doubt surrounding the enforceability or the existence of the contract ... Where, as here,
doubt exists surrounding the existence of a contract, the Court will allow [plaintiff] to seek
recovery under this theory provided the requisite elements are adequately pleaded.”).


                                                13
or the retention of money or property of another against the fundamental principles

of justice or equity and good conscious."25 The elements of unjust enrichment are

(1) an enrichment; (2) an impoverishment; (3) a relation between the enrichment

and impoverishment; (4) the absence of justification; and (5) the absence of a

remedy provided by law.26 “If a plaintiff seeks only damages to correct an unjust

enrichment, jurisdiction lies in Superior Court even though the claim is

fundamentally an equitable one.”27

      Here, there are facts alleged, which if true, sustain this claim as well. As to

the fifth element of the claim, if SECCRA’s breach of contract claim would be held

unavailable, there would be an absence of a remedy provided by law. Since

pleading in the alternative is acceptable and cognizable under our Rules of Civil

Procedure, the fifth element is also met for purposes of Rule 12(b)(6).28




       25
         Deere & Co. v. Exelon Generation Acquisitions, LLC, 2014 WL 904251, at *5 (Del.
Super. Mar. 7, 2014) reargument denied, 2014 WL 2895393 (Del. Super. June 24, 2014) (quoting
Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 891 (Del. Ch. 2009)).
       26
            Id.
       27
          St. Search Partners, L.P. v. Ricon Int'l, L.L.C., 2005 WL 1953094, at *3 (Del. Super.
Aug. 1, 2005) (see also Grace v. Morgan, 2004 WL 26858, at *3 (Del. Super. Jan. 6, 2004)
(“The Court of Chancery has held ... that where plaintiff has pled the first four elements of the
claim but sought money damages in order to be made whole, Chancery has no jurisdiction
because no equitable remedy is sought.")).
       28
            Super. Ct. Civ. Rule 8(a) and (e)(2).

                                                    14
Accordingly, the motion to dismiss this claim is also denied.29

C. Claim: Implied Covenant of Good Faith and Fair Dealing

      SECCRA also advances a claim for breach of the implied covenant of good

faith and fair dealing. Under Delaware law, the implied covenant “inheres” in

every contract.30 “It is triggered when the defendant's conduct does not violate the

express terms of the agreement but nevertheless deprives the plaintiff of the fruits

of the bargain.”31 In essence, it is a“judicial tool used to imply terms in a contract

that protect the reasonable expectations of the parties.”32 To prove a breach of the

implied covenant, “the plaintiff must allege an implied contractual obligation not to

engage in certain conduct, a breach of that obligation by the defendant, and

resulting damage to the plaintiff.” 33 In addition, “bad faith must be shown to


       29
           This Court's precedent supports denial and illustrates the minimal requirements placed
on the plaintiff at this stage of the proceeding. See St. Search Partners, L.P., 2005 WL
1953094, at *3; Grace, 2004 WL 26858 at *3.
       30
         Amirsaleh v. Bd. of Trade of the City of New York, Inc., 2009 WL 3756700, at *4 (Del.
Ch. 2009).
       31
            Id.
       32
           Id. (Citing E.I. DuPont de Nemours & Co. v. Pressman, 679 A.2d 436, 443
(Del.1996)) see also PAMI-LEMB I Inc. v. EMB-NHC, L.L.C., 857 A.2d 998, 1016
(Del.Ch.2004) (The parties' reasonable expectations are determined by inquiring whether the
parties would have bargained for a contractual term proscribing the conduct that allegedly
violated the implied covenant had they foreseen the circumstances under which the conduct
arose.).
       33
            Amirsaleh, 2009 WL 3756700, at *4.

                                               15
establish an implied covenant breach ...to prove bad faith a plaintiff must

demonstrate that the defendant's conduct was motivated by a culpable mental

state.”34 While allegations involving conditions of mind may be averred generally,

they still must be pled35.

      BFI petitions this Court to dismiss SECCRA’s claim because they challenge

the very existence of an implied covenant. In the alternative, if the Court were to

find one, BFI contends there are no facts to suggest they acted in bad faith. In this

context, the Court agrees that there are insufficient facts pled to maintain a claim


       34
            Id. “Merrill v. Crothall-Am., Inc., 606 A.2d 96, 101 (Del.1992) (holding that an
employee must prove that the employer acted with “fraud, deceit, or misrepresentation” to
establish a breach of the implied covenant in an at-will employment contract); Cincinnati SMSA
Ltd. P'ship v. Cincinnati Bell Cellular Sys. Co., 708 A.2d 989, 992-93 (Del. 1998) (extending the
“fraud, deceit, or misrepresentation” requirement to proving a breach of the implied covenant in
a limited partnership agreement); Desert Equities, Inc. v. Morgan Stanley Leveraged Equity
Fund, L.P., 624 A.2d 1199, 1208 (Del.1993) (noting in the context of the implied covenant that
“an allegation of bad faith ... relates to state of mind”); Id. at 1208 n. 16 (“The term ‘bad faith’ is
not simply bad judgment or negligence, but rather it implies the conscious doing of a wrong
because of dishonest purpose or moral obliquity; it is different from the negative idea of
negligence in that it contemplates a state of mind affirmatively operating with furtive design or ill
will.”) (citing BLACK'S LAW DICTIONARY 337 (5th ed.1983)); Cantor Fitzgerald, L.P. v.
Cantor, 2000 WL 307370, at *15, n. 51 (Del. Ch. Mar.13, 2000) (applying the “fraud, deceit, or
misrepresentation” formula to breach of the implied covenant in a partnership agreement);
Continental Ins. Co., 750 A.2d at 1234 (reasoning that a party's “subjective motivation” is
relevant to determining whether the implied covenant has been breached); Williams Natural Gas
Co. v. Amoco Prod. Co., 1991 WL 58387, at *11 (Del.Ch.1991) ( “Wrongful intent is an element
of a claim based on the implied covenant of good faith doctrine.”); Quadrangle Offshore
(Cayman) L.L.C. v. Kenetech Corp., 1999 WL 893575, at *10 (Del.Ch. Oct.13, 1999), aff'd,751
A.2d 878 (Del.2000) (“To substantiate a breach of [the] implied covenant ... the [plaintiff] must
prove that [the defendant] intentionally embarked upon a[n] [impliedly prohibited] course of
action ... and did so in bad faith.”) (emphasis added).”
       35
            Super. Ct. Civ. Rule 9(b).

                                                 16
hinging upon the “condition of mind” of an entity such as would be required for

this claim. SECCRA makes the claim without proffering any factual grounds that

could support it. Namely, the complaint in this case does not contain an averment

that supports a finding of bad faith in this case. It merely alleges “breach of an

implied obligation.” Such an allegation falls short, in this instance, of even notice

pleading obligations. Therefore, BFI’s Rule 12(b)(6) Motion to Dismiss the claim

for breach of the implied covenant of good faith and fair dealing is GRANTED.




IT IS SO ORDERED.



                                               /s/ Jeffrey J Clark




                                          17